

Exhibit 10(t)(v)

AMENDMENT NO. 8 AND CONSENT
TO CREDIT AGREEMENT


AMENDMENT NO. 8 AND CONSENT, dated as of December 22, 2006 (this “Amendment”),
with respect to the Credit Agreement, dated as of May 20, 2002 (as same has been
and may be further amended, restated, supplemented or modified, from time to
time, the “Credit Agreement”), by and between AMERICAN MEDICAL ALERT CORP., a
New York corporation (the “Company”) and JPMORGAN CHASE BANK, N.A., as
successor-in-interest to The Bank of New York, a national banking association
(the “Lender”).


RECITALS


The Company has requested, and the Lender has agreed subject to the terms and
conditions of this Amendment, to provide a new acquisition loan facility, to
amend certain provisions of the Credit Agreement and to consent to the
consummation of the Acquisition (as hereinafter defined), all as herein set
forth.


Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:



 
1.
Amendments.

 
(a)  The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety to provide as follows:


"Applicable Margin" shall mean (a) 0.00% with respect to an Alternate Base Rate
Loan, and (b) with respect to an Adjusted Libor Loan, the percentage set forth
below under the applicable heading "LIBOR Margin" opposite the applicable ratio.


 
Ratio of Consolidated Funded
Debt to Consolidated EBITDA
LIBOR Margin
For Revolving Credit Loans
(360 day basis)
LIBOR Margin for the
Term Loan, the New Term Loan and the AMI Acquisition Loan
(360 day basis)
Less than 1.00:1.00
1.50%
1.75%
Greater than or equal to 1.00:1.00 but less than 1.50:1.00
1.75%
2.00%
Greater than or equal to 1.50:1.00 but less than 2.00:1.00
2.00%
2.25%
Greater than or equal to 2.00:1.00
2.25%
2.50%

 
Notwithstanding the foregoing, during the period commencing on the Third
Effective Date and ending on the date of reset of the Applicable Margin in
accordance with this paragraph, the LIBOR Margin for (a) Revolving Credit Loans
shall be 1.75% and (b) the Term Loan, the New Term Loan and the AMI Acquisition
Loan shall be 2.00%. The Applicable Margin will be set or reset with respect to
each Loan on the date which is five (5) Business Days following the date of
receipt by the Lender of the financial statements referred to in Section 6.03(a)
and Section 6.03(b) together with a certificate of the Chief Financial Officer
of the Company certifying the ratio of Consolidated Funded Debt to Consolidated
EBITDA (herein, the "Leverage Ratio") and setting forth the calculation thereof
in detail; provided, however, (a) the Applicable Margin will first be reset
based on the financial statements for the fiscal year ending December 31, 2006,
and (b) if any such financial statement and certificate are not received by the
Lender within the time period required pursuant to Section 6.03(a) or Section
6.03(b), as the case may be, the Applicable Margin will be set or reset, based
on a Leverage Ratio of greater than 2.00:1.00 from the date such financial
statements and certificate were due until the date which is five (5) Business
Days following the receipt by the Lender of such financial statements and
certificate, and provided, further, that the Lender shall not in any way be
deemed to have waived any Default or Event of Default, including without
limitation, an Event of Default resulting from the failure of the Company to
comply with Section 7.13 of this Agreement, or any rights or remedies hereunder
or under any other Loan Document in connection with the foregoing proviso.
During the occurrence and continuance of a Default or an Event of Default, no
downward adjustment, and only upward adjustments, shall be made to the
Applicable Margin.



--------------------------------------------------------------------------------


“Commitments” shall mean, collectively, the Revolving Credit Commitment, the
Term Loan Commitment, the New Term Loan Commitment and the AMI Acquisition Loan
Commitment.


“Loans” shall mean, collectively, the Revolving Credit Loans, the Term Loan, the
New Term Loan and the AMI Acquisition Loan.


“Total Commitment” shall mean, at any time, the aggregate of the Commitments in
effect at such time which shall be $7,624,998.97.


(b) The following definitions are hereby added to Section 1.01 of the Loan
Agreement, in their appropriate alphabetical order:


“AMI Acquisition Loan” shall have the meaning set forth in Section 2.07.


“AMI Acquisition Loan Commitment” shall mean the Lender’s obligation to make the
AMI Acquisition Loan to the Company on the Third Effective Date, in the amount
of $1,600,000.


“AMI Acquisition Loan Note” shall have the meaning set forth in Section 2.08.


“AMI Acquisition Loan Maturity Date” shall mean January 1, 2011.


“Third Effective Date” shall mean December __, 2006.


(c)  Article II of the Credit Agreement is hereby amended to add the following
new sections 2.07 and 2.08 immediately following Section 2.06 thereof:


SECTION 2.07 AMI Acquisition Loan. Subject to the terms and conditions hereof,
and relying on the representations and warranties set forth herein, the Lender
agrees to make a term loan (the “AMI Acquisition Loan”) to the Company available
in a single drawdown on the Third Effective Date in an amount not to exceed the
AMI Acquisition Loan Commitment. The AMI Acquisition Loan may be (i) an Adjusted
Libor Loan, (ii) an Alternate Base Rate Loan or (iii) a combination thereof. The
AMI Acquisition Loan Commitment shall terminate upon funding of the AMI
Acquisition Loan on the Third Effective Date.
 
2

--------------------------------------------------------------------------------


SECTION 2.08 AMI Acquisition Note. 
The AMI Acquisition Loan made by the Lender shall be evidenced by a promissory
note of the Company, substantially in the form of Exhibit H, with appropriate
insertions (the “AMI Acquisition Note”) payable to the order of the Lender and
representing the obligation of the Company to pay the unpaid principal amount of
the AMI Acquisition Loan of the Lender with interest thereon as prescribed in
Section 3.01. The Lender is authorized to record the Type and the date and
amount of each payment or prepayment of principal thereof in the Lender’s
records or on the grid schedule annexed to the AMI Acquisition Loan Note;
provided, however, that the failure of the Lender to set forth each payment and
other information shall not in any manner affect the obligation of the Company
to repay the AMI Acquisition Loan in accordance with the terms of the AMI
Acquisition Note and this Agreement. The AMI Acquisition Note, the grid schedule
and the books and records of the Lender shall constitute conclusive evidence of
the information so recorded absent manifest error. The AMI Acquisition Note
shall (a) be dated the Third Effective Date, (b) be stated to mature on the AMI
Acquisition Loan Maturity Date and (c) be payable as to principal in sixty (60)
consecutive monthly principal installments of $26,666.66 each, commencing
February 1, 2007, and on the first day of each month thereafter, provided that
the final installment on the AMI Acquisition Loan Maturity Date shall be in an
amount equal to the remaining principal amount then outstanding. Repayments and
prepayments of the AMI Acquisition Loan may not be reborrowed. The AMI
Acquisition Loan Note shall bear interest from the date thereof until paid in
full on the unpaid principal amount thereof from time to time outstanding at the
applicable interest rate per annum determined as provided in, and payable as
specified in, Section 3.01. 


(d)  The first sentence of Section 3.01(g) of the Credit Agreement is hereby
amended and restated in its entirety to provide as follows:


“No Loan which may be funded as an Adjusted Libor Loan may be converted to or
continued as an Adjusted Libor Loan with an Interest Period that extends beyond
the Revolving Credit Commitment Termination Date, with respect to Revolving
Credit Loans, the Maturity Date, with respect to the Term Loan, the New Term
Loan Maturity Date, with respect to the New Term Loan or the AMI Acquisition
Loan Maturity Date, with respect to the AMI Acquisition Loan.


(e)  The following sentence is hereby added to Section 3.02 of the Credit
Agreement at the end thereof.


“The proceeds of the AMI Acquisition Loan shall be used by the Company solely in
connection with the Company’s acquisition of certain assets of American
Mediconnect, Inc. and Phone Screen, Inc. and for other general corporate
purposes.”
 
(f)  The second and third sentences of Section 3.03(c) of the Credit Agreement
is hereby amended and restated in its entirety to provide as follows:


“All partial prepayments of the Term Loan, the New Term Loan and the AMI
Acquisition Loan shall be applied to the remaining installments of principal
thereof in inverse order of maturity. Prepayments of the Term Loan, the New Term
Loan and the AMI Acquisition Loan may not be reborrowed.”


3

--------------------------------------------------------------------------------


(g)   The table in Section 7.13(a) is hereby amended and restated in its
entirety to provide as follows:


    



"Fiscal Quarter Ending Ratio    
March 31, 2007
1.01:1.00
June 30, 2007
1.04:1.00
September 30, 2007
1.07:1.00
December 31, 2007 and thereafter
1.10:1.00"



Notwithstanding anything to the contrary, Consolidated Fixed Charge Coverage
Ratio for the fiscal quarter ending: (a) March 31, 2007 shall be determined with
respect to the one fiscal quarter then ending, (b) June 30, 2007 shall be
determined with respect to the two fiscal quarters then ending and (c) September
30, 2007 shall be determined with respect to the three fiscal quarters then
ending.


(h)  Exhibit H attached to this Amendment is hereby added as Exhibit H to the
Credit Agreement.


(i)  Schedules I, II, III, V and VI attached to the Credit Agreement are hereby
amended and replaced with Schedules I, II, III, V and VI attached to this
Amendment.


2. Conditions of Effectiveness. This Amendment shall become effective upon
receipt by (1) the Lender of (a) this Amendment, duly executed by the Company
and each Guarantor, (b) the AMI Acquisition Loan Note, in the form of Exhibit H
hereto, (c) a certificate of the Secretary or Assistant Secretary of the
Company, dated as of the date hereof, in the form of Exhibit 1 hereto, (d) an
amendment fee of $7,500, (e) a Joinder Agreement from American Mediconnect
Acquisition Corp., along with an Opinion of Counsel and Secretary’s Certificate
of American Mediconnect Acquisition Corp. (with Certificate of Incorporation,
By-laws, Resolutions and Good Standing Certificate), (f) those documents and
information required to be delivered to the Lender in order for the acquisition
of the assets from American Mediconnect, Inc. and Phone Screen, Inc. (the
“Acquisition”) to be deemed a Permitted Acquisition, and (g) such other
documents, instruments and agreements that the Lender shall reasonably require
with respect thereto and (2) Farrell Fritz, P.C., of its reasonable attorneys’
fees and expenses incurred in connection with the preparation, execution and
delivery of this Amendment, plus all outstanding amounts owed to Farrell Fritz,
P.C. for unpaid attorney’s fees and expenses.


3. Miscellaneous.


(a) This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.


(b) All terms used herein shall have the same meaning as in the Credit
Agreement, as amended hereby, unless specifically defined herein.


(c) This Amendment shall constitute a Loan Document.


4

--------------------------------------------------------------------------------


(d) Except as expressly amended hereby, the Credit Agreement remains in full
force and effect in accordance with the terms thereof. The Credit Agreement and
the Loan Documents are each ratified and confirmed in all respects by the
Company. The amendments herein are limited specifically to the matters set forth
above and for the specific instance and purpose for which given and do not
constitute directly or by implication an amendment or waiver of any other
provisions of the Credit Agreement or a waiver of any Default or Event of
Default which may occur or may have occurred under the Credit Agreement or any
other Loan Document.


(e) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement and the other Loan Documents to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended hereby.


(f)  The Company hereby represents and warrants that, (i) except with respect to
the matters described in the Press Release (as defined in Amendment No. 2 to
Credit Agreement, dated as of of March 28, 2005 between the Company and the
Lender), the representations and warranties by the Company pursuant to the
Credit Agreement and each other Loan Document, as updated by the Schedules
attached hereto, are true and correct, in all material respects, on the date
hereof, and (ii) no Default or Event of Default exists under the Credit
Agreement or any other Loan Document; provided that, the Lender hereby
acknowledges and agrees that the representations and warranties of the Company
contained in the Credit Agreement and those covenants set forth in Sections
6.05, 6.06, 6.07, and 6.12 of the Credit Agreement shall not be deemed (prior
to, at or after this date of this Amendment) to be breached as a result of the
matters described in the Press Release, provided that such matter or matters do
not now or shall not hereafter cause a Material Adverse Effect or cause the
occurrence of any other Event of Default, it being agreed and understood that
the $1,500,000 charge described in the Press Release, in itself, will not be
deemed to constitute a Material Adverse Effect.


(g)  The Company hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment, (i) all terms
and provisions contained in the Security Documents are, and shall remain, in
full force and effect in accordance with their respective terms and (ii) the
liens heretofore granted, pledged and/or assigned to the Lender as security for
the Company’s obligations under the Notes (including, without limitation, the
AMI Acquisition Loan Note), the Credit Agreement and the other Loan Documents
shall not be impaired, limited or affected in any manner whatsoever by reason of
this Amendment and that all such liens shall be deemed granted, pledged and/or
assigned to the Lender as security for the Company’s obligations to the Lender,
including, without limitation, the AMI Acquisition Loan; and (b) represents,
warrants and confirms the non-existence of any offsets, defenses, or
counterclaims to its obligations under the Credit Agreement or any Loan
Document.


(h) The Lender hereby consents to the Acquisition and acknowledges that the
Acquisition is a Permitted Acquisition.
 
(i)  The Company hereby covenants and agrees to deliver to the Lender, within
ten (10) Business Days of the date hereof, those items marked as “OPEN” on the
checklist attached hereto as Exhibit 2.
 
(j)  This Amendment may be executed in one or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one Amendment.

5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Lender have caused this Amendment to be
duly executed by their duly authorized officers as of the day and year first
above written.
 

        AMERICAN MEDICAL ALERT CORP.  
   
   
    By:   /s/ Jack Rhian   

--------------------------------------------------------------------------------

Name: Jack Rhian   Title: President

      JPMORGAN CHASE BANK, N.A.  
   
   
    By:   /s/ William Ewing   

--------------------------------------------------------------------------------

Name: William Ewing   Title:  Vice President



The undersigned, not parties to the Credit Agreement but as Guarantors under
their respective Guaranties executed in favor of the Lender, dated as of May 20,
2002, and as Grantors under the Security Agreement, dated as of May 20, 2002,
each hereby (a) accept and agree to the terms of the foregoing Amendment, (b)
acknowledge and confirm that all terms and provisions contained in their
respective Guaranty are, and shall remain, in full force and effect in
accordance with their respective terms and that its obligations thereunder
include obligations of the Company owing to the Lender pursuant to the AMI
Acquisition Loan, and (c) (i) all terms and provisions contained in the Security
Agreement are and shall remain, in full force and effect in accordance with
their respective terms and (ii) the liens heretofore granted, pledged and/or
assigned to the Lender as security for the Guaranteed Obligations (as defined in
the Guaranty) shall not be impaired, limited or affected in any manner
whatsoever by reason of this Amendment and that all such liens shall be deemed
granted, pledged and/or assigned to the Lender as security for the Guarantee
Obligations, including, without limitation, those Guaranteed Obligations related
to the AMI Acquisition Loan.
 

HCI ACQUISITION CORP.   SAFE COM INC.          By:   /s/ Jack Rhian  By:   /s/
Jack Rhian     Name: Jack Rhian Name: Jack Rhian    Title:  President Title:
President               LIVE MESSAGE AMERICA   NORTH SHORE ANSWERING    
ACQUSITION CORP. SERVICE, INC.         By:   /s/ Jack Rhian 
By:   /s/ Jack Rhian  
  Name: Jack Rhian  Name: Jack Rhian    Title:  President Title: President      
        ANSWER CONNECTICUT MD ONCALL ACQUISITION CORP.   ACQUSITION CORP.      
    By:   /s/ Jack Rhian By:   /s/ Jack Rhian   Name: Jack Rhian Name: Jack
Rhian    Title:  President Title:  President  

    
6

--------------------------------------------------------------------------------


EXHIBIT H




AMI ACQUISITION LOAN NOTE



$1,600,000  
December __, 2006

    


FOR VALUE RECEIVED, AMERICAN MEDICAL ALERT CORP., a Delaware corporation (the
“Company”), promises to pay to the order of JPMORGAN CHASE BANK, N.A. (the
“Lender”), on or before the AMI Acquisition Loan Maturity Date, the principal
amount of ONE MILLION SIX HUNDRED THOUSAND ($1,600,000) DOLLARS, in sixty (60)
consecutive equal monthly installments of $26,666.66 each, commencing February
1, 2007 and continuing on the first day of each month thereafter;
provided, however, that the last such payment on the AMI Acquisition Loan
Maturity Date shall be in the amount necessary to repay in full the unpaid
principal amount of the AMI Acquisition Loan. The Company also promises to pay
interest on the unpaid principal amount hereof from the date hereof until paid
in full at the rates and at the times which shall be determined in accordance
with the provisions of the Credit Agreement referred to below.


This Note is the “AMI Acquisition Loan Note” issued pursuant to and entitled to
the benefits of the Credit Agreement dated as of May 20, 2002 by and between the
Company and the Lender (as the same has been and may be further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
to which reference is hereby made for a more complete statement of the terms and
conditions under which the AMI Acquisition Loan evidenced hereby was made and is
to be repaid. Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.


Each of the Lender and any subsequent holder of this Note agrees, by its
acceptance hereof, that before transferring this Note, it shall record the date
and amount of each payment or prepayment of principal of the AMI Acquisition
Loan previously made hereunder on the grid schedule annexed to this Note;
provided, however, that the failure of the Lender or holder to set forth the AMI
Acquisition Loan, payments and other information on the attached grid schedule
shall not in any manner affect the obligation of the Company to repay the AMI
Acquisition Loan made by the Lender in accordance with the terms of this Note.


This Note is subject to prepayment pursuant to Section 3.03 of the Credit
Agreement.


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of The Bank of New York, located at 1401 Franklin Avenue, Garden
City, New York 11530 or at such other place as shall be designated in writing
for such purpose in accordance with the terms of the Credit Agreement.


No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.


Except as may be expressly provided to the contrary in the Credit Agreement, the
Company and endorsers of this Note waive diligence, presentment, protest,
demand, and notice of any kind in connection with this Note.


7

--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW WHICH WOULD APPLY THE SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION.


IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
first above written.
 

        AMERICAN MEDICAL ALERT CORP.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name: Jack Rhian
  Title:  President

8

--------------------------------------------------------------------------------



SCHEDULE






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount of
 
Outstanding
 
Type
 
Applicable
 
 
 
Amount of
 
Notation
 
 
Principal
 
Principal
 
of
 
Interest
 
Interest
 
Principal
 
Made
Date
 
Payment
 
Balance
 
 Loan 
 
Rate
 
Period
 
  Paid
 
By

 
 
 
 
 

--------------------------------------------------------------------------------

 